Title: The American Commissioners to S. and J.-H. Delap, 18 [i.e., 23] July 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Delap, Samuel,Delap, Jean-Hans


Sir
Passy July 18 [i.e., 23] 1778
Having the fullest Confidence in the Security you offer for Captain William Hill Sergeant, We herewith enclose a blank Bond for you to fill up, sign and return to us: We enclose also a Letter for Captain Sergeant with his Commission and Instructions. We have the Honour to be with great Esteem &c.
F. L. A.
Messrs S. & J. H. Delap.
